                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF NEW YORK
==================================
BERNARD CARL,                          : Civil Action NO.. 2:16-cv-03863-ADS-AKT
                                       :
                                       :
                           Plaintiff,  :
                                       :
           vs.                         :
                                       :
RICHARD EDWARDS, JOHN HAWKINS,         :
SPECIALIST CARS OF MALTON              :              REVISED NOTICE OF
LIMITED, GRAEME SCHOLES, LEFT          :              MOTION TO DISMISS
HAND DRIVE LTD., PAUL SWEENEY,         :              PURSUANT TO RULE 7.1
PHS CONSULTANTS, ANDREW                :              AND THE COURT’S ORDER
HOWARTH, CHRISTOPHER WILLIAMS,         :              OF JANUARY 14, 2020
TREVOR SMITH, FOOS CHINA TRADING,      :
VIKASH LIMBANI, LANDMARK CAR CO.,      :
JEFFREY PATTINSON, THOMAS HAMANN, :
and JOHN DOES 1-5,                     :
                                       :
                           Defendants. :
===================================


       Pursuant to Fed. R. Civ. P. 12(b)(6), Thomas Hamann, hereby moves the Court to

dismiss this case for Plaintiff’s failure to state a legally sufficient cause of action against

him. The defendant submits the attached memorandum of law in support of his Motion to

Dismiss.


Dated: February 9, 2020
                                                   GEORGE W. KRAMER
                                                   Attorney for Defendant, Thomas Hamann

                                                   BY:/s/ George W. Kramer
                                                   George W. Kramer
                                                   Federal Bar No. ct 07982
                                                   30 Clemens Court
                                                   Rocky Hill, CT 06067
                                                   Telephone (860) 529-5105
                                                   Facsimile: (860) 529-5104
                                                   E-mail: gkramerlaw@gmail.com
                                      CERTIFICATION

        I hereby certify that on the 9th day of February 2020, the foregoing document was
filed electronically with the Clerk of Court using the CM/ECF system, and notice of this filing
will be sent to all attorneys of record by operation of the Court’s electronic filing system.




                                                 /s/ George W. Kramer
                                                 George W. Kramer
